Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-14 are pending.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information Disclosure Statement
The information disclosure statement (IDS) filed 03/05/20 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Applicant’s representative failed to properly provide a signature and date on pg. 3 of the aforementioned IDS. Nonetheless, it has been placed in the application file and the information referred to therein has been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claims 10-11 and 13-14 are objected to and appropriate correction is required.

As per claim 10, in ll. 2, “the data” should be “the operating parameters”.

As per claim 13, in ll. 2 delete the extra space following “systems” and preceding the semicolon. In ll. 3, Applicant is urged to explain what “central” means since it is a relative term and no point of references given by which to determine what makes the storage device “central”. In fact, in ll. 5, storage device is recited without the word “central”. In ll. 4, “a technical system” should be “the technical system”. 

As per claim 14, it further defines the step of determining the configuration recited in claim 13. However, the probability of failure is calculated using only the stored operating parameters in claim 14, whereas determining the configuration recited in claim 13 uses the predefined specifications and the stored operating parameters. Thus, it appears that claim 14 is further broadening the requirements of determining the configuration of claim 13.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.
As per claim 13, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because the limitations recited in ll. 2 and 6-7 can be considered mental processes (concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or via pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A Prong One). The abstract idea is not integrated into a practical application (Step 2A Prong Two) because the abstract idea is recited but for generically recited additional computer elements (device, resource, technical system) which do not add meaningful limitations to the abstract idea amounting to simply implementing the abstract idea on a generic computer using generic computing hardware and/or software (e.g. generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The generic computing components are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using the recited generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The limitations recited in ll. 3-5 are extra-solution activity (see MPEP 2106.05(g)) insufficient to amount to significantly more than the abstract idea because the additional limitation only stores and retrieves information in memory and transmits and receives data which are a well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d)II (Step 2B). Therefore, the claim, and its limitations when considered separately and in combination, is directed to patent ineligible subject matter.

As per claim 14, it is dependent upon claim 13 and includes all the limitations of claim 13. Therefore claim 14 recites the same abstract idea of claim 13. Claim 14 recites an additional mental process (e.g. calculating a probability). Therefore, the aforementioned claim 14 is also directed to patent ineligible subject matter for the same reasons as identified in claim 13.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (US 2010/0023369) (hereinafter Chapman) and Boles et al. (US 2010/0064146) (hereinafter Boles).

As per claim 1, the combination of references above teaches an arrangement for configuring a technical system, having: 
	a number of recording devices, wherein each recording device is designed to record predetermined operating parameters of a respective existing technical system (Chapman abstract); 
	a storage device that is designed to receive and to store the operating parameters recorded by the number of recording devices (Chapman abstract); and 
	a configuration device that is designed to receive predefined specifications for a technical system to be newly designed (Boles [0125]), to read the operating parameters stored in the storage device (Chapman abstract), and to use the predefined specifications and the stored operating parameters to determine a configuration for the technical system to be newly designed (Boles [0034] generate configuration data based on the design specifications and the power converter metadata).

Boles and Chapman are both concerned with power consumption within technical systems. Chapman teaches calculating power of a technical system while Boles teaches power design specifications for technical systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chapman in view of Boles because it would provide for a system that generates a configuration file in accordance with a validated design, which allows for efficient and automatic configuring of a configurable component of a power system, and would prevent component damage or unexpected operations, because the power converter configuration data may not be generated until the power system design is valid and error-free.

As per claim 13, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman, Boles, and Ghosh et al. (US 2020/026589) (hereinafter Ghosh).

As per claim 2, Ghosh teaches wherein the operating parameters comprise a minimum and/or maximum operating temperature of a resource, a threshold value being exceeded and/or fallen below, failure of a resource, in particular a time of the failure of the resource, a switched-on duration and/or switched-off duration of a resource, relative loading of a resource, a degree of use of a resource or mechanical loading of a resource ([0029]).

Ghosh and Chapman are both concerned with technical systems. Chapman teaches calculating power of a technical system while Ghosh teaches component failure determination for technical systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chapman and Boles in view of Ghosh because it would provide for a way to reduce utilization of resources relative to reactive component failure monitoring by reducing a likelihood of component failure, and identifying component failure fixes in advance of component failure to reduce a duration of a component failure. In this way, prediction, detection, and/or mitigation of component failures is automated, which may remove human subjectivity and waste from the process, and which may improve speed and efficiency of the process and conserve resources.

As per claim 14, Ghosh teaches wherein the step of determining the configuration comprises calculating a probability of failure for a predetermined resource of the technical system to be newly designed ([0027]), and wherein the probability of failure is calculated using the stored operating parameters ([0028]).

Ghosh and Chapman are both concerned with technical systems. Chapman teaches calculating power of a technical system while Ghosh teaches component failure determination for technical systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chapman and Boles in view of Ghosh because it would provide for a way to reduce utilization of resources relative to reactive component failure monitoring by reducing a likelihood of component failure, and identifying component failure fixes in advance of component failure to reduce a duration of a component failure. In this way, prediction, detection, and/or mitigation of component failures is automated, which may remove human subjectivity and waste from the process, and which may improve speed and efficiency of the process and conserve resources.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman, Boles, and Ferrel et al. (US 2020/0055473) (hereinafter Ferrel).

As per claim 3, Ferrel teaches wherein the configuration device is designed to define a dimensioning of a module of the technical system to be newly designed using maximum loading of a corresponding module of an existing technical system ([0004] increase or decrease the maximum power limit based on the power consumption data of the loads), and wherein the maximum loading of the corresponding module of the existing technical system is determined using the stored operating parameters ([0004] generate the estimated future power consumption as a maximum power consumption value derived from the historical power consumption data over a predetermined time interval).

Ferrel and Chapman are both concerned with power consumption within technical systems. Chapman teaches calculating power of a technical system while Ferrel teaches changing a maximum power limit of an electrical system responsive to detecting a load. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chapman and Boles in view of Ferrel because it would provide for a system improvement by intelligently monitoring devices that are plugged in and dynamically determining the amount of power to be reserved. The system may be configured to reserve power for the outlet panel based on the presence of devices being plugged into the outlet panel. If no devices are plugged in, there may be no need to reserve power for the outlet panel. By eliminating the reserved power when there are no devices plugged in, more power is available for other electrical systems and functions.

As per claim 4, Ferrel teaches wherein the configuration device is designed to determine expected loading of a module of the technical system to be newly designed using the operating parameters stored in the storage device ([0006]).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman, Boles, and Goldstein et al. (US 2017/0161659) (hereinafter Goldstein).

As per claim 5, Goldstein teaches wherein the configuration device is designed to adjust the recording of the predetermined operating parameters of the existing technical systems (abstract modify the rate at which data is ingested or data intake based on a model).

Goldstein and Chapman are both concerned with power consumption within technical systems. Chapman teaches calculating power of a technical system while Goldstein teaches modifying the rate at which data is ingested or data intake based on a model. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chapman and Boles in view of Goldstein because it would provide a way to reduce the volume of asset data that gets ingested for processing by performing a data intake process during which the system may selectively filter, parse, sort, organize, and/or route asset data in accordance with various intake parameters.

As per claim 6, Goldstein teaches wherein the configuration device is designed to adjust the recording of the predetermined operating parameters in the existing technical systems using the predefined specifications for a technical system to be newly designed (abstract modify the rate at which data is ingested or data intake based on a model).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman, Boles, and Ogawa et al. (US 2020/0151577) (hereinafter Ogawa).

As per claim 7, Ogawa teaches wherein the recording devices comprise a memory and a processing device, wherein the memory is designed to store the recorded operating parameters, and wherein the processing device is designed to compress the stored operating parameters and to transmit the compressed operating parameters to the storage device ([0191]).

Ogawa and Chapman are both concerned with power consumption within technical systems. Chapman teaches calculating power of a technical system while Ogawa teaches compressing and transmitting data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chapman and Boles in view of Ogawa because it would provide for a system that can apply filters to analyze and discard duplicative or duplicative-like data throughout a computing environment thereby eliminating the need to transmit or process such data in the first place. This would reduce network traffic, improve computing utilization, ultimately facilitate the application of efficient real-time/near real-time data or decision science with autonomous decisions and actions, and provide the ability to identify eminent trends and to make preemptive business and technical recommendations and actions faster, especially since less duplicative data allows for faster identification and recommendations.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman, Boles, and Chang et al. (US 2020/0182653) (hereinafter Chang).

As per claim 8, Chang teaches wherein the recording device is designed to transmit the predetermined operating parameters to the storage device continuously or at predetermined time intervals ([0057]).

Chang and Chapman are both concerned with energy/power consumption within technical systems. Chapman teaches calculating power of a technical system while Chang teaches transmitting data at different intervals. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chapman and Boles in view of Chang because it would provide for a system that analyzes event data in response to detecting energy/power consumption. Thus, the event data is preferably only analyzed once the consumption condition has been found, thereby reducing the need to analyze all of the data and thus improving computational efficiency.

As per claim 9, Chang teaches wherein the recording device is designed to transmit the predetermined operating parameters when a predetermined event has been detected in the respective existing technical system ([0057]).

Chang and Chapman are both concerned with energy/power consumption within technical systems. Chapman teaches calculating power of a technical system while Chang teaches transmitting data at different intervals. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chapman and Boles in view of Chang because it would provide for a system that analyzes event data in response to detecting energy/power consumption. Thus, the event data is preferably only analyzed once the consumption condition has been found, thereby reducing the need to analyze all of the data and thus improving computational efficiency.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman, Boles, and Thibaux et al. (US 2008/0133288) (hereinafter Thibaux).

As per claim 10, Thibaux teaches wherein the storage device comprises a classification device that is designed to classify and/or to group the data provided by the recording device on the basis of predetermined criteria (fig. 8).

Thibaux and Chapman are both concerned with technical systems. Chapman teaches calculating power of a technical system while Thibaux teaches grouping failure indications to infer common causes of the failures within a system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chapman and Boles in view of Thibaux because it would provide a system for clustering sensor failure indications such that each cluster most likely represents the effects of a root cause in the real system, thus resulting in a record of failures and causes that make it easier to track health of the entire system over time. Knowing how many failing root causes there are and how often each of them fails allows the system to decide how to prioritize resources, which to fix first, and which are the most recurring.

As per claim 11, Thibaux teaches wherein the predetermined criteria comprise a spatial position of the respective existing technical system, a frequency of faults, a fault cause, a usage rate of the respective existing technical system and/or an operating state of the respective existing technical system (abstract).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman, Boles, and Manoharan et al. (US 2019/0188579) (hereinafter Manoharan).

As per claim 12, Manoharan teaches wherein the configuration device comprises a neural network that is designed to determine the configuration of the technical system to be newly designed, and wherein the configuration device is designed to train the neural network using the operating parameters stored in the storage device ([0090]).

Manoharan and Chapman are both concerned with technical systems. Chapman teaches calculating power of a technical system while Manoharan teaches training a neural network based on historical data to determine an optimal configuration for a system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chapman and Boles in view of Manoharan because it would provide a way for eliminating one or more potential paths from a rule engine, thus less information is required to be obtained before evaluating a transaction request by the rule engine, thereby reducing pre-processing time and resources. Thus, after retrieving only the data that is determined to be relevant to the transaction request, the transaction request along with the retrieved data is sent to the rule engine for evaluating the transaction request. Since all the data that is required under the paths that the rule engine may traverse based on the transaction data is already available, the processing time by the rule engine for evaluating the transaction request is reduced.

Relevant Art Not Cited
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:

Zhang et al. (US 2020/0309099) disclose a method of predicting a fault in a system.

Wiseman et al. (US 2007/0118270) disclose detecting anomalous patterns in data.

Poornaki et al. (US 2020/0210824) disclose forecasting failures within a system.

Klausner (US 6,766,232) discloses recognition of faults in a system.

Dursun et al. (US 2018/0025269) disclose creating training data sets and predictive models.

Chen et al. (US 2019/0164050) disclose reducing data size with training a neural network.

Brower et al. (US 2012/0101776) disclose prognostic health management for systems.

Aalund et al. (US 10,124,893) disclose a prognostics and health management system.

Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 



/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            June 10, 2022